Citation Nr: 0301943	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-11 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to increased evaluation from an original grant of 
service connection for residuals of a compression fracture of 
L2 vertebra, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
November 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2000 by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran failed to report to a scheduled Travel Board 
hearing at the RO in October 2001.  In March 2002, the Board 
developed the veteran's claim in order to obtain a VA 
examination and further information concerning treatment as 
well as employment from the veteran.   


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.  

2.  Residuals of a compression fracture to the L2 vertebra 
are manifested by slight limitation of motion of the lumbar 
spine and a mild wedge compression deformity of the L2 
vertebra.


CONCLUSION OF LAW

The schedular criteria for an increased rating of 20 percent, 
and no higher, for residuals of a compression fracture to the 
L2 vertebra are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, § 4.71a, Diagnostic Codes 5285, 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2000, the veteran was assigned service connection 
for a compression fracture of the L2 vertebra with a 10 
percent rating, effective from November 1999.  The veteran 
filed a Notice of Disagreement in May 2000 requesting an 
evaluation greater than the 10 percent rating that was 
assigned. 

The veteran contends that the lumbar injury she suffers from 
is more severe than currently evaluated, and that an 
increased evaluation should be assigned.  After a review of 
the evidence, the Board finds that the evidence does support 
her contentions, and that her claim for an increased 
evaluation should be granted.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's knee injury. In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this claim, the RO 
assigned a 10 percent rating for the veteran's compression 
fracture to the L2 vertebra effective from November 1999.  
However, the Board will evaluate the level of impairment due 
to the disability throughout the entire time of the claim as 
well as consider the possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  The 
Schedule provides for rating a compression fracture to the L2 
vertebra under 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5289, and 5292.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  


I.  Entitlement to Increased Evaluation of Residuals for 
Compression Fracture 

The veteran is currently rated as 10 percent under Diagnostic 
Code 5292. Under Diagnostic Code 5292, limitation of motion 
of the lumbar segment of the spine is rated 10 percent when 
slight, 20 percent when moderate, and 40 percent when severe.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2001).

In a January 2000 VA examination report, the examiner stated 
that the veteran had a normal gait and stance as well as no 
palpable muscle spasms.  The VA physician also noted that the 
veteran should be able to sit, stand, or walk for six to 
eight hour days as long as she had appropriate rest periods.  
It was reported that the veteran should have medium residual 
functional capacity and frequently be able to lift 25 pounds.  
In a December 2000 VA examination report stated that there 
was evidence of an old compression fracture in the lumbar 
spine, but no significant degenerative changes involving the 
bone structures of the spine.  The veteran's range of motion 
for the lumbar spine was noted in the January 2000 
examination report as flexion of 65 degrees with pain and as 
extension of 20 degrees.  The lateral bending was measured as 
20 degrees with pain and rotational bending was recorded as 
30 degrees with pain. 

In a September 2002 VA examination report, the veteran 
complained of back pain and stiffness.  The examiner recorded 
the veteran's range of motion as flexion of 80 degrees, 
extension of 15 degrees, right and left rotation of 20 
degrees, and lateral bending of 20 degrees.  Mild to moderate 
tenderness with palpation over the thoracolumbar junction was 
also noted in the report.  The examiner stated that the 
veteran's range of motion was slightly reduced to her lumbar 
spine.  Radiology reports dated in September 2002 included an 
impression of mild wedge compression deformity of L2, which 
appeared stable.     

The veteran's slight limitation of range of motion of the 
lumbar segment of the spine, as described in the medical 
evidence, does not qualify her to receive an increased rating 
under Diagnostic Code 5292.  However, other diagnostic 
criteria, such as those enumerated in Diagnostic Codes 5285 
through 5295, allow for the assignment of higher disability 
ratings.

Diagnostic Code 5285 provides that a vertebra fracture with 
cord involvement warrants a 100 percent rating where the 
afflicted veteran is bedridden, or requires long leg braces.  
Without cord involvement, a 60 percent rating can be assigned 
where there is abnormal mobility requiring neck brace (jury 
mast).  In other cases, residuals of a vertebra fracture can 
be rated in accordance with definite limited motion or muscle 
spasm by adding a 10 percent rating for demonstrable 
deformity of vertebral body.  See 38 C.F.R. Part 4, § 
4.71(a), Diagnostic Code 5285 (2002).  In this case, although 
the January 2000 VA examination report did not note cord 
involvement, abnormal mobility, or deformity of the vertebral 
body, the September 2002 VA radiology examination report 
described a mild wedge compression deformity of the L2 
vertebra.  This is not inconsistent with the other medical 
evidence of record.  Accordingly, the Board concludes that 
the medical evidence of record does allow the veteran to 
receive a separate 10 percent rating for demonstrable 
deformity of the L2 vertebral body under Diagnostic Code 
5285.  The veteran's representative has argued that the 
veteran should be given separate 10 percent ratings for each 
demonstrable deformity of the L1 and L2 vertebral bodies.  
The Board notes, however, that there has been some 
disagreement about the extent of fracture, and that service 
connection is in effect only for the fracture of the L2 
vertebral body.

Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are not applicable.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002).  
It is not contended or shown that the veteran's service-
connected disability includes ankylosis or fracture of the 
spine, or intervertebral disc syndrome.  The Board notes that 
the rating criteria for Diagnostic Code 5293 were amended, 
effective September 23, 2002.  See 67 Fed. Reg. 54345 et seq. 
This change does not affect the veteran's claim, as her 
service-connected lumbar disability is not rated under 
Diagnostic Code 5293.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain in her lumbar spine.  However, 
these complaints of pain do not exceed the criteria for the 
increased evaluation of 20 percent.  The record does not show 
that the veteran experiences incoordination, weakened 
movement, or excess fatigability due to her spinal 
disability.  The veteran stated that she was unable to keep 
her job as a file clerk secretary in the January 2000 
examination report, and the September 2002 examination report 
indicates that she was not then currently employed.  However, 
this has not been shown to be attributable to the service-
connected L2 fracture alone.  The veteran's reports of pain 
and stiffness do not meet or more nearly approximate the 
criteria for an increased rating under Diagnostic Code 5285 
or 5292.  See 38 C.F.R. § 4.7 (2002).
 
In brief, the veteran's claim for increased evaluation is 
warranted.  The Board finds that the evidence shows that an 
additional 10 percent rating for a compression fracture of 
the L2 vertebra under Diagnostic Code 5285 is warranted.  
However, the evidence does not allow the veteran to receive 
an increased rating for her lumbar disability under 
Diagnostic Code 5292 for limitation of range of motion.  
Finally, the Board has considered whether a "staged" rating 
is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2002).  In this case, 
the Schedule is not inadequate.  The Schedule does provide 
for higher ratings for the veteran's service-connected lumbar 
disability.  As discussed above, however, the schedular 
criteria for higher ratings have not been shown.  In 
addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  For these reasons, an extraschedular rating is 
not warranted.

II. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete review of the veteran's 
claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support her claim for 
entitlement to an increased evaluation for residuals of a 
compression fracture of L2 vertebra.  The appellant has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  In May 
2000, the RO issued a Statement of the Case, which notified 
the veteran of VA's duty to assist in developing her claim.  
After further developing the veteran's claim in March 2002, 
the Board sent the veteran a letter in November 2002 to 
inform her that new medical evidence received in the form of 
a VA examination report and to give her the opportunity to 
send in additional evidence in support of her claim.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
Moreover, the Board finds that VA's duties to assist the 
claimant and to notify her of the evidence necessary to 
substantiate her claim have been satisfied.


ORDER

A schedular 20 percent, but no greater than 20 percent, 
rating for residuals of a compression fracture of the L2 
vertebra is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

